DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to amendments filed 04/08/2022. 
Claims 6-8, 14-16 have been cancelled. 
Claims 1-5, 9-13, 17-23 are pending in this application.
Claims 1, 9, 17 have been amended in the instant application.

Claims 1-5, 9-13, 17-23 are allowed.

Interview Summary
A proposed amendment was submitted for applicant’s consideration. Examiner suggested the applicant to amend the claims as shown in the Examiner’s Amendments below in order to place the application in condition for allowance.

Examiner’s Amendments
An examiners amendments to the records appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given via email by the applicants representative, Mr Michael Wiersch (Reg. No 55,996) on 05/07/2022

The application has been amended as follows:

1. (Currently Amended) A communication connection method, comprising: capturing an image containing a marker, obtaining a relative spatial position relationship between the terminal device and the marker based on the target image, and generating the prompt information when the relative spatial position relationship satisfies a preset condition, and thereby identifying the marker in the image, wherein the preset condition is at least one of a position and a pose of the marker; 
acquiring an identifier of a controller corresponding to the marker when the marker is a controller marker, the identifier being used for pairing during a communication connection with the controller; and 
establishing the communication connection with the controller based on the identifier; and 
after identifying the marker in the image:
when the marker is a scene marker, acquiring a wireless network connection password corresponding to a current scene based on the scene marker; and
establishing a connection with a wireless router of the current scene by using the wireless network connection password, the wireless router of a same scene and a plurality of controllers forming a wireless mesh network.

2. (Original) The method according to claim 1, wherein said acquiring the identifier of the controller corresponding to the marker comprises:
scanning an identifier broadcast by the controller;
matching the scanned identifier with the marker; and
determining that the scanned identifier is the identifier of the controller corresponding to the marker when the matching is successful.
3. (Original) The method according to claim 2, wherein the identifier comprises a scene identification of the controller; and
the method further comprises, after scanning the identifier broadcast by the controller:
matching the scene identification contained in the scanned identifier with a scene identification of a current scene.
4. (Original) The method according to claim 1, wherein said establishing the communication connection with the controller based on the identifier comprises:
detecting a position of the controller, and when the controller is located at a preset position, establishing the communication connection with the controller based on the identifier.
5. (Original) The method according to claim 1, further comprising, after identifying the marker in the image:
generating connection prompt information when the marker is the controller marker, the connection prompt information being used to prompt establishing the communication connection with the controller.
6. (Cancelled) 
7. (Cancelled)
8. (Cancelled)
9. (Currently Amended) A terminal device, comprising a memory and a processor, the memory being coupled to the processor, wherein the memory stores a computer program, and the computer program, when being executed by the processor, causes the processor to perform steps of: 
capturing an image containing a marker, obtaining a relative spatial position relationship between the terminal device and the marker based on the target image, and generating the prompt information when the relative spatial position relationship satisfies a preset condition, and thereby identifying the marker in the image, wherein the preset condition is at least one of a position and a pose of the marker; 
acquiring an identifier of a controller corresponding to the marker when the marker is a controller marker, the identifier being used for pairing during a communication connection with the controller; and 
establishing the communication connection with the controller based on the identifier; and 
after identifying the marker in the image:
when the marker is a scene marker, acquiring a wireless network connection password corresponding to a current scene based on the scene marker; and
establishing a connection with a wireless router of the current scene by using the wireless network connection password, the wireless router of a same scene and a plurality of controllers forming a wireless mesh network.

10. (Original) The terminal device according to claim 9, wherein said acquiring the identifier of the controller corresponding to the marker comprises:
scanning an identifier broadcast by the controller;
matching the scanned identifier with the marker; and
determining that the scanned identifier is the identifier of the controller corresponding to the marker when the matching is successful.
11. (Original) The terminal device according to claim 10, wherein the identifier comprises a scene identification of the controller; and
after executing the step of scanning the identifier broadcast by the controller, the processor further executes a step of:
matching the scene identification contained in the scanned identifier with a scene identification of a current scene.
12. (Original) The terminal device according to claim 9, wherein said establishing the communication connection with the controller based on the identifier comprises:
detecting a position of the controller, and when the controller is located at a preset position, establishing the communication connection with the controller based on the identifier.
13. (Original) The terminal device according to claim 9, wherein after executing the step of identifying the marker in the image, the processor further executes a step of:
generating connection prompt information when the marker is the controller marker, the connection prompt information being used to prompt establishing the communication connection with the controller.
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Currently Amended) A wireless communication system, comprising: 
at least one marker; 
at least one controller provided with the at least one marker; and 
at least one terminal device configured to identify the at least one marker provided on the at least one controller, acquire an identifier of each of the at least one controller, and establish a communication connection with the at least one controller based on the identifier, 
the at least one terminal device obtaining a relative spatial position relationship between the terminal device and the marker based on the target image, wherein when the relative spatial position relationship satisfies a preset condition, the at least one terminal device generates the prompt information, and wherein the preset condition is at least one of a position and a pose of the marker; and 
after identifying the marker in the image:
when the marker is a scene marker, acquiring a wireless network connection password corresponding to a current scene based on the scene marker; and
establishing a connection with a wireless router of the current scene by using the wireless network connection password, the wireless router of a same scene and a plurality of controllers forming a wireless mesh network.

18. (Original) The system according to claim 17, further comprising:
at least one wireless router configured to establish a communication connection with the at least one terminal device and/or the at least one controller,
wherein when the at least one wireless router has established the communication connection with a plurality of controllers, the at least one wireless router forms a wireless mesh network with the plurality of controllers.
19. (Original) The system according to claim 18, wherein the at least one terminal device is further configured to generate wait prompt information when there is another controller being paired in the wireless mesh network, and the wait prompt information is used to prompt waiting for completion of pairing of the another controller.
20. (Original) The system according to claim 17, wherein the at least one controller is further configured to broadcast the identifier, and
the at least one terminal device is further configured to scan the identifier broadcast by the at least one controller, match the scanned identifier with the identified marker, and determine that the scanned identifier is the identifier of each of the at least one controller corresponding to the identified marker when the matching is successful.
21. (New) The method according to claim 1, the relative spatial position relationship comprising a target distance between the terminal device and the marker, wherein when the target distance exceeds the first distance threshold, prompt information is generated;
the relative spatial position relationship comprising a distance between the position of the marker and a boundary position of the visual range of the camera, wherein when the distance between the position of the marker and the boundary position of the visual range of the camera is smaller than a second distance threshold, prompt information is generated; and
the relative spatial position relationship comprising pose information of the marker relative to the terminal device, the pose information comprising a rotation angle, wherein when the rotation angle exceeds a preset value, prompt information is generated.
22. (New) The terminal device according to claim 9, the relative spatial position relationship comprising a target distance between the terminal device and the marker, wherein the terminal device determines whether the target distance exceeds the first distance threshold, and when the target distance exceeds the first distance threshold, the terminal device generates prompt information;
the relative spatial position relationship comprising a distance between the position of the marker and a boundary position of the visual range of the camera, wherein the terminal device determines whether the distance between the position of the marker and the boundary position of the visual range of the camera is smaller than a second distance threshold, and when the distance between the position of the marker and the boundary position of the visual range of the camera is smaller than a second distance threshold, the terminal device generates prompt information; and
the relative spatial position relationship comprising pose information of the marker relative to the terminal device, the pose information comprising a rotation angle, and the terminal device determines whether the rotation angle exceeds a preset value, and when the rotation angle exceeds a preset value, the terminal device generates prompt information.
23. (New) The wireless communication system according to claim 17, the relative spatial position relationship comprising a target distance between the terminal device and the marker, wherein the at least one terminal device determines whether the target distance exceeds the first distance threshold, and when the target distance exceeds the first distance threshold, the at least one terminal device generates prompt information;
the relative spatial position relationship comprising a distance between the position of the marker and a boundary position of the visual range of the camera, wherein the at least one terminal device determines whether the distance between the position of the marker and the boundary position of the visual range of the camera is smaller than a second distance threshold, and when the distance between the position of the marker and the boundary position of the visual range of the camera is smaller than a second distance threshold, the at least one terminal device generates prompt information; and
the relative spatial position relationship comprising pose information of the marker relative to the terminal device, the pose information comprising a rotation angle, wherein the at least one terminal device is configured to determine whether the rotation angle exceeds a preset value and when the rotation angle exceeds a preset value, the at least one terminal device generates prompt information.


Claims 1-5, 9-13, 17-23 are allowed


The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Deluca et. al (US20130251124A1) discloses a system, method and program for notifying presence of a phone call participant. In an example, a computer receives a request from a first calling device to connect with one or more second calling devices through a network. The computer provides a presence notification on the first calling devices wherein the presence notification provides a repeating indicator which represents that the one or more second calling devices are connected. The computer determines that the one or more second calling devices has disconnected and in response the computer ceases the presence notification on the first calling device.. (see abstract).  

	McCulloch et. al  (US20130328762A1) discloses controlling a virtual object displayed by a near-eye, augmented reality display with a real controller device. User input data is received from a real controller device requesting an action to be performed by the virtual object. A user perspective of the virtual object being displayed by the near-eye, augmented reality display is determined. The user input data requesting the action to be performed by the virtual object is applied based on the user perspective, and the action is displayed from the user perspective. The virtual object to be controlled by the real controller device may be identified based on user input data which may be from a natural user interface (NUI). A user selected force feedback object may also be identified, and the identification may also be based on NUI input data.. (see abstract).  

Pinheiro et al. (US20140201256A1) provides a system and method to control an appliance using a computing device, such as a smartphone. The system may have one or more computing devices (each with a control client) and one or more appliances that communicate over a backend control unit to allow a user with the computing device to virtually control the appliance. (see abstract).

Luckett et al. (US20150091923A1) discloses a method for processing data comprising activating a reduced instruction set processor. Activating a basic input output system of the reduced instruction set processor. Activating a multiple boot loader of the reduced instruction set processor after the basic input output system has been activated. Activating a hardware abstraction layer of the reduced instruction set processor after the multiple boot loader has been activated. Activating a plurality of processors coupled to the reduced instruction set processor. Activating a common language infrastructure of the reduced instruction set processor. Synchronizing a dynamic link library of each of the plurality of processors with a common language infrastructure of the reduced instruction set processor.. (see abstract).

Lee et al. (US20030225834A1) discloses systems and methods for establishing a shared dynamic content experience are disclosed. A method for sharing a dynamic content experience according to the invention includes an inviter computer communicating, via a first communication path between an invitee computer and a network based communication server, an invitation to establish a shared dynamic content experience between the inviter computer and the invitee computer. If the invitation is accepted, a content sharing communication path is established between and inviter computer and the invitee computer. Information relating to a current dynamic content experience at the inviter computer is communicated, via the content sharing communication path, to the invitee computer. Information relating to a current dynamic content experience at the invitee computer is communicated, via the content sharing communication path, to the inviter computer. (see abstract).

Wu et al. (US20080279164A1) discloses a method for connecting with a wireless network device. The method includes following steps: upon configuring the wireless network device, executing a first target procedure to connect the wireless network device with the terminal device; executing a second target procedure, allowing the sharing device to be searched by the wireless network device according to at least one target signal; executing a third target procedure to select a target sharing device corresponding to the wireless network device according to the target signal; and connecting wirelessly the wireless network device with the target sharing device. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination the limitations of claim 1. Dependent claims 2-5, 21 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination of claim 9. Dependent claims 10-13, 22 further limits allowed independent claim 9; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination of claim 17. Dependent claims 19-20, 23 further limits allowed independent claim 17; therefore, they are also allowed.

Accordingly, claims 1-5, 9-13, 17-23 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449